Name: 2008/427/EC: Commission Decision of 8 May 2008 amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (notified under document number C(2008) 1719) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  health;  economic geography
 Date Published: 2008-06-18

 18.6.2008 EN Official Journal of the European Union L 159/91 COMMISSION DECISION of 8 May 2008 amending Annexes I and II to Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (notified under document number C(2008) 1719) (Text with EEA relevance) (2008/427/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Articles 5 and 6 thereof, Whereas: (1) Commission Decision 2002/308/EC (2) establishes the lists of approved zones and approved fish farms situated in non-approved zones with regard to certain fish diseases. (2) Germany, France, Italy, Austria and Slovenia have submitted the justifications for obtaining the status of approved farms in non-approved zones, with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN), for certain farms in their territory. The documentation provided shows that those farms meet the requirements of Article 6 of Directive 91/67/EEC. They therefore qualify for the status of approved farms in a non-approved zone and should be added to the list of approved farms. (3) Denmark, France, Italy and the United Kingdom have submitted the justifications for obtaining the status of approved zones, with regard to VHS and IHN, for certain zones in their territory. The documentation provided shows that those zones meet the requirements of Article 5 of Directive 91/67/EEC. They therefore qualify for the status of approved zones and should be added to the list of approved zones. (4) France and Finland have submitted the justifications for obtaining the status of approved zones with regard to VHS, for certain areas in their territories. The documentation provided shows that those areas meet the requirements of Article 5 of Directive 91/67/EEC. (5) Germany has notified the presence of VHS in a farm previously considered free of that disease. The zone should therefore no longer appear in Decision 2002/308/EC as VHS-free. (6) Denmark has informed that certain approved farms with regard to VHS and IHN do not comply with the maintenance requirements to be considered as free from VHS. Those farms should therefore no longer appear in Decision 2002/308/EC as free from VHS. (7) Italy has given notification that certain programmes for VHS and IHN freedom approved by Commission Decision 2003/634/EC of 28 August 2003 approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (3) have been finalised. The zone and the farm concerned qualify for the status of approved zone and approved farm in non-approved zone and should therefore be added to the list of approved zones or approved farms in non-approved zones in Decision 2002/308/EC respectively. (8) Decision 2002/308/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/308/EC is amended as follows: 1. Annex I is replaced by the text in Annex I to this Decision. 2. Annex II is replaced by the text in Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 106, 23.4.2002, p. 28. Decision as last amended by Decision 2007/345/EC (OJ L 130, 22.5.2007, p. 16). (3) OJ L 220, 3.9.2003, p. 8. Decision as last amended by Decision 2006/685/EC (OJ L 282, 13.10.2006, p. 44). ANNEX I ANNEX I ZONES APPROVED WITH REGARD TO THE FISH DISEASES VIRAL HAEMORRHAGIC SEPTICAEMIA (VHS) AND INFECTIOUS HAEMATOPOIETIC NECROSIS (IHN) 1.A. ZONES IN DENMARK APPROVED WITH REGARD TO VHSThe water catchment areas and the coastal areas belonging to:  Hansted Ã  HovmÃ ¸lle Ã  GrenÃ ¥  TreÃ ¥  Alling Ã  Kastbjerg  Villestrup Ã  Korup Ã  SÃ ¦by Ã  Elling Ã  Uggerby Ã  Lindenborg Ã  Ãster Ã  Hasseris Ã  Binderup Ã  VidkÃ ¦rÃ  Dybvad Ã  BjÃ ¸rnsholm Ã  Trend Ã  Lerkenfeld Ã  Vester Ã  LÃ ¸nnerup med tillÃ ¸b  FiskbÃ ¦k Ã  Slette Ã  BredkÃ ¦r BÃ ¦k  VandlÃ ¸b til Kilen  ResenkÃ ¦r Ã  KlostermÃ ¸lle Ã  Hvidbjerg Ã  Knidals Ã  Spang Ã  Simested Ã  Skals Ã  Jordbro Ã  FÃ ¥remÃ ¸lle Ã  Flynder Ã  Damhus Ã  Karup Ã  GudenÃ ¥en  HalkÃ ¦r Ã  StorÃ ¥en  Ã rhus Ã  Bygholm Ã  Grejs Ã  Ãrum Ã 1.B. ZONES IN DENMARK APPROVED WITH REGARD TO IHN  All continental and coastal areas within Denmark. 2.A. ZONES IN GERMANY APPROVED WITH REGARD TO VHS AND IHN 2.A.1. BADEN WÃ RTTEMBERG  The water catchment area of Isenburger Tal from the source to the water outlet of the farm Falkenstein,  the water catchment area of Eyach and its tributaries from the sources to the first barrier downstream situated near the town Haigerloch,  the water catchment area of Lauchert and its tributaries from the sources to the barrier of the turbine near town Sigmaringendorf,  the water catchment area of Grosse Lauter and its tributaries from the sources to the barrier of the waterfall near Lauterach,  the water catchment area of Wolfegger Ach and its tributaries from the sources to the barrier of the waterfall near Baienfurth,  the water catchment of the river Enz consisting of Eyach from its source to the water inlet structure of the fish farm Eyachtal ,  the water catchment area of Erms from the source to the barrier 200 m downstream of the farm Strobel, Anlage Seeburg,  the water catchment area of Obere Nagold from the source to the barrier near NeumÃ ¼hle. 2.A.2. BAYERN  Zone SauÃ bach: the water catchment areas of the Schauerbach, the Reicher Muhlbach and the Ziegelstadelbach from its sources to the electrical power plant in FischerhÃ ¤usl . 2.B. ZONES IN GERMANY APPROVED WITH REGARD TO VHS 2B.1. BADEN WÃ RTTEMBERG  The water catchment area of Andelsbach and its tributaries from the sources to the barrier of the turbine near town Krauchenwies,  the water catchment of the river Enz consisting of GroÃ e Enz and Kleine Enz from their sources and of Eyach from the water inlet structure of the fish farm Eyachtal  in the centre of NeuenbÃ ¼rg. 3. ZONES IN SPAIN APPROVED WITH REGARD TO VHS AND IHN 3.1. REGION: AUTONOMOUS COMMUNITY OF ASTURIAS Continental zones  All water catchment areas of Asturias. Coastal zones  The entire coast of Asturias. 3.2. REGION: AUTONOMOUS COMMUNITY OF GALICIA Continental zones  The water catchment areas of Galicia:  including the water catchment areas of the river Eo, the river Sil from its source in the province of LÃ ©on, the river MiÃ ±o from its source to the barrier of Frieira, and the river Limia from its source to the barrier Das Conchas,  excluding the water catchment area of the river Tamega. Coastal zones  The coastal area in Galicia from the mouth of the river Eo (Isla Pancha) to the the Punta Picos (mouth of the river MiÃ ±o). 3.3. REGION: AUTONOMOUS COMMUNITY OF ARAGÃ N Continental zones  The water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n,  river Isuela from its source to the barrier of Arguis,  river Flumen from its source to the barrier of Santa MarÃ ­a de BelsuÃ ©,  river Guatizalema from its source to the barrier of Vadiello,  river Cinca from its source to barrier of Grado,  river Esera from its source to the barrier of Barasona,  river Noguera-Ribagorzana from its source to the barrier of Santa Ana,  river MatarraÃ ±a from its source to the barrier of Aguas de Pena,  river Pena from its source to the barrier of Pena,  river Guadalaviar-Turia from its source to the barrier of the GeneralÃ ­simo in the province of Valencia,  river Mijares from its source to the barrier of ArenÃ ³s in the province of CastellÃ ³n. The other watercourses of the Community of AragÃ ³n are considered as a buffer zone. 3.4. REGION: AUTONOMOUS COMMUNITY OF NAVARRA Continental zones  The water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n,  river Bidasoa from its source to its mouth,  river LeizarÃ ¡n from its source to the barrier of LeizarÃ ¡n (Muga). The other watercourses of the Community of Navarra are considered as a buffer zone. 3.5. REGION: AUTONOMOUS COMMUNITY OF CASTILLA AND LEÃ N Continental zones  The water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n,  river Duero from its source to the barrier of AldeÃ ¡vila,  river Sil,  river TiÃ ©tar from its source to the barrier of Rosarito,  river Alberche from its source to the barrier of Burguillo. The other watercourses of the Autonomous Community of Castilla and LeÃ ³n are considered as a buffer zone. 3.6. REGION: AUTONOMOUS COMMUNITY OF CANTABRIA Continental zones  The water catchment area of the river Ebro from its sources to the dam of Mequinenza in the Community of AragÃ ³n,  the water catchment areas of the following rivers from their source to the sea:  river Deva,  river Nansa,  river Saja-Besaya,  river Pas-PisueÃ ±a,  river AsÃ ³n,  river AgÃ ¼era. The water catchment areas of the rivers Gandarillas, Escudo, Miera y Campiazo are considered as a buffer zone. Coastal zones  The entire coast of Cantabria from the mouth of the river Deva until the creek of OntÃ ³n. 3.7. REGION: AUTONOMOUS COMMUNITY OF LA RIOJA Continental zones The water catchment area of the River Ebro from its sources to dam of Mequinenza in the Community of AragÃ ³n. 3.8. REGION: AUTONOMOUS COMMUNITY OF CASTILLA-LA MANCHA Continental zones  The water catchment area of the river RÃ ­o Tajo from its sources to the dam of Estremera,  the water catchment area of the river RÃ ­o TajuÃ ±a from its sources to the dam of La Tajera,  the water catchment area of the river RÃ ­o JÃ ºcar from its sources to the dam of La Toba,  the water catchment area of the river RÃ ­o Cabriel from its sources to the dam of Bujioso. 4.A. ZONES IN FRANCE APPROVED WITH REGARD TO VHS AND IHN 4.A.1. ADOUR-GARONNE Catchment areas  The Charente basin,  the Seudre basin,  the basins of the coastal rivers in the Gironde estuary in the department of Charente-Maritime,  the catchment areas of the Nive and the Nivelles (PyrenÃ ©s Atlantiques),  the Forges basin (Landes),  the catchment area of the Dronne (Dordogne), from the source to the Eglisottes dam at Monfourat,  the catchment area of the Beauronne (Dordogne), from the source to the Faye dam,  the catchment area of the Valouse (Dordogne), from the source to the Etang des Roches Noires dam,  the catchment area of the Paillasse (Gironde), from the source to the Grand Forge dam,  the catchment area of the Ciron (Lot et Garonne, Gironde), from the source to the Moulin de Castaing dam,  the catchment area of the Petite Leyre (Landes), from the source to the Pont de l'Espine dam at Argelouse,  the catchment area of the Pave (Landes), from the source to the Pave dam,  the catchment area of the Escource (Landes), from the source to the Moulin de Barbe dam,  the catchment area of the Geloux (Landes), from the source to the D38 dam at Saint Martin d'Oney,  the catchment area of the Estrigon (Landes), from the source to the Campet-et-LamolÃ ¨re dam,  the catchment area of the Estampon (Landes), from the source to the Ancienne Minoterie dam at Roquefort,  the catchment area of the GÃ ©lise (Landes, Lot-et-Garonne), from the source to the dam downstream of the confluence of the GÃ ©lise and the Osse,  the catchment area of the Magescq (Landes), from the source to the mouth,  the catchment area of the Luys (PyrÃ ©nÃ ©es Atlantiques), from the source to the Moulin d'Oro dam,  the catchment area of the Neez (PyrÃ ©nÃ ©es Atlantiques), from the source to the JuranÃ §on dam,  the catchment area of the Beez (PyrÃ ©nÃ ©es Atlantiques), from the source to the Nay dam,  the catchment area of the Gave de Cauterets (Hautes PyrÃ ©nÃ ©es), from the source to the Calypso dam of the Soulom power station,  the catchment area of river Vignac from the source to the barrier la Forge ,  the catchment area of river Gouaneyre from the source to the barrier MailliÃ ¨res dam ,  the catchment area of the river Susselgue from the source to the barrier de Susselgue ,  the catchment area of the river Luzou from the source to the barrier at the fish farm de Laluque ,  the catchment area of the river Gouadas from the source to the barrier at l'Etang de la GlaciÃ ¨re Ã Saint-Vincent-de-Paul ,  the catchment area of the river Bayse from its sources to the barrier at Moulin de Lartia et de Manobre ,  the catchment area of the river Rancez from its sources to the barrier at Rancez,  the catchment area of the river Eyre from its sources to its estuary of Arcachon,  the catchment area of the river Onesse from its sources to its estuary of Courant de Contis,  the catchment area of river Cernon from the source to the barrier at Saint George de LuzenÃ §on,  the catchment area of the river Dourdou from the sources of the Dourdou and Grauzon rivers to the barrier at Vabres-l'Abbaye,  the catchment area of the river Dadou from the source to the barrier of a Prade in the Commune of Lacaze (Tarn),  the catchment area of the river Gijou from the source the barrier Le Moulin de Courrech in the Commune of Vabre (Tarn),  the catchment area of the river Haut Agout from the source to barrier d'Anselme in the Commune of Les Salvages (Tarn),  the water catchment area of the river Ruisseau des Agres from the source to the barrier of Sagne de Secun (Tarn),  the water catchment area of the river Durenque from the source to the barrier Pont du Grel in the Commune of Noailhac (Tarn),  the water catchment area of the river Arn Amont from the source to the barrier of St-Peyres (Tarn),  the water catchment area of the river Dadoumet from the source to the barrier of Peyrolles (Tarn),  the zone amont de la Diege from the sources of the river Diege and Liege to barrier of Moulin de Bauvy,  the zone amont de la Vezere from the source of the river Vezere to the barrier of Peyrissac,  the zone amont de la Dordogne from the source of the river Dordogne to the barrier of Bort les Orgues,  the zone ruisseau de Lataillade from the source of the river Lataillade to the fish farm of Saint Girons and the Moulin de Veil. Coastal areas  The whole of the Atlantic coast between the northern boundary of the department of VendÃ ©e and the southern boundary of the department of Charente-Maritime. 4.A.2. LOIRE-BRETAGNE Continental zones  All catchment areas in the region of Brittany with the exception of the following catchment areas:  Vilaine,  the downstream part of the catchment area of the Elorn,  the SÃ ¨vre Niortaise basin,  the Lay basin,  the following catchment areas of the Vienne basin:  the catchment area of the river Vienne, from the sources to the dam of ChÃ ¢tellerault in the department of Vienne,  the catchment area of the river Gartempe, from the sources to the dam of Saint Pierre de MaillÃ © in the department of Vienne,  the catchment area of the river Creuse, from the sources to the dam of BÃ ©navent in the department of Indre,  the catchment area of the river Suin, from the sources to the dam of Douadic in the department of Indre,  the catchment area of the river Claise, from the sources to the dam of Bossay-sur-Claise in the department of Indre-et-Loire,  the catchment area of the brooks of Velleches and of Trois Moulins, from the sources to the dam of Trois Moulins in the department of Vienne,  the basins of the Atlantic coastal rivers in the department of VendÃ ©e,  the continental zone of Couze Pavin from its sources to the barrier at Besse-en-Chandesse,  the zone Elorn et rade de Brest,  the zone Dive du Nord from the source of the river Dive du Nord to the dam of Jay in the Commune of Saint Chartres,  the zone amont du Couzon from the sources of the river Couzon to the Chabanettes waterfall. Coastal areas  The entire coast of Brittany with the exception of the following parts:  Anse de Camaret,  the coastal zone between the pointe de TrÃ ©vignon  and the mouth of the river LaÃ ¯ta,  the coastal zone between the mouth of the river Tohon up to the border of the department. 4.A.3. SEINE-NORMANDIE Continental zones  The SÃ ©lune basin,  the water catchment area of the river Somme d'Or from the source to the barrier located just downstream the fish farm of the INRA. 4.A.4. RHONE MEDITERRANEE CORSE  The Continental zone des Ã ©tangs de la Dombe (Ain). 4.A.5. ARTOIS-PICARDIE  The continental zone of the catchment area of the river La Selle from its source of the river La Poix to where this river meets the river Les Evoissons,  the water catchment area of the river la Ternoise from the source to the barrier of d'Auchy les Hesdin (Pas de Calais),  the water catchment area of the river Scardon from the source to the barrier located just downstream the fish farm du Scardon (Somme). 4.B. ZONES IN FRANCE APPROVED WITH REGARD TO VHS 4.B.1. LOIRE-BRETAGNE Continental zones  The part of the Loire basin comprising the upstream part of the Huisne catchment area from the source of the water courses to the FertÃ ©-Bernard dam,  the Zone Anglin for the source of the river Anglin to the NouÃ ¢tre dam, 4.C. ZONES IN FRANCE APPROVED WITH REGARD TO IHN 4.C.1. LOIRE-BRETAGNE Continental zones  The following catchment area of the Vienne basin:  the catchment area of the l'Anglin, from the sources to the dams of:  EDF de ChÃ ¢tellerault on the river Vienne, in the department of Vienne,  Saint Pierre de MaillÃ © on the river Gartempe, in the department of Vienne,  BÃ ©navent on the river Creuse, in the department of Indre,  Douadic on the river Suin, in the department of Indre,  Bossay-sur-Claise on the river Claise, in the department of Indre-et-Loire. 5.A. ZONES IN IRELAND APPROVED WITH REGARD TO VHS  All continental and coastal areas within Ireland excluding Cape Clear Island. 5.B. ZONES IN IRELAND APPROVED WITH REGARD TO IHN  All continental and coastal areas within Ireland. 6.A. ZONES IN ITALY APPROVED WITH REGARD TO VHS AND IHN 6.A.1. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTO Continental zones  Zona Val di Fiemme, Fassa and Cembra: water catchment area of the river Avisio, from the source to the barrier of Serra San Giorgio situated in the Commune of Giovo,  Zona Valle della Sorna: water catchment area of the river Sorna from the source to the barrier constituted by the hydro-electric power station located in the Chizzola (Ala) locality, before reaching the Adige river,  Zona Rio Manes: zone which collects the Rio Manes water down to the barrier located 200 metres downstream of the farm Troticoltura Giovanelli  located in the La Zinquantina  locality,  zona Val di Ledro: the water catchment areas of the Massangla and Ponale rivers from their sources to barrier constituted by the hydroelectric power plant at Centrale  in the Commune of Molina di Ledro,  zona Valsugana: the water catchment area of the river Brenta from its sources to the Marzotto dam at Mantincelli in the Commune of Grigno,  zona Val del Fersina: the water catchment area of the Fersina river from its sources to the barrier of Ponte Alto,  zona Valle del Cismon e del Vanoi: the water catchment areas of the Cismon and the Vanoi from their sources to the barrier of Ponte Serra at Moline in the municipality of Lamon-Sovramonte (BL),  zona Torrente Adana: from the source of the Adana torrential river to an artificial barrier, located in the Fontanella region, in the local authority of Lardaro,  zona Val Banale: from the source of the Ambies stream to the barrier constituted by the Nembia hydro-electric power station located in the Commune of san Lorenzo di Banale,  zona Val di Sole e Val di Non: the water catchment area of the Noce river from its source to the Rocchetta dam in the Communes of Ton and Spormaggiore,  zona Torrente Leno: the water catchment of the Leno river from its source to the Santa Maria waterfall in the Commune of Rovereto,  zona Lago di Molveno from the sources of the Lambii, Masso and Rio ceda streams up to the water outlet point from Lake Molveno,  zona Valle dei Laghi including the water catchment areas of the lakes Santa Masenza, Toblino and Cavedine. 6.A.2. REGION OF LOMBARDIA Continental zones  Zona Ogliolo: the water catchment area from the source of Ogliolo stream to the barrier, situated downstream of the Adamello fish farm, where Ogliolo stream joins the Oglio river (Province of Brescia),  zona Fiume Caffaro: the water catchment area from the source of Cafarro stream to the barrier situated 1 km downstream of the farm (Province of Brescia),  zona Val Brembana: the water catchment area of Brembo river, from its sources to the barrier in the commune de Ponte S. Pietro (Province of Brescia),  zona Valle del torrente Venina: the water catchment area of the Venina river from its sources to the following boundaries: in the west, the Livrio valley, in the south, the Orobie Alps from Publino Pass to Redorta Peak and in the east: the Armisa and Armisola valleys (Province of Sondrio),  zona Valle del Torrente Bondo-Brescia from the source of the Bondo strema to the dam of Vesio. 6.A.3. REGION OF UMBRIA Continental zones  Fosso di TerrÃ ¬a: the water catchment area of the river TerrÃ ¬a from its sources to the barrier below fish farm Ditta Mountain Fish, where the river TerrÃ ¬a joins the river Nera. 6.A.4. REGION OF VENETO Continental zones  Zona Belluno: the water catchment area in the province of Belluno from the source of the stream Ardo to the downstream barrier (situated before the stream Ardo flows into the river Piave) of the farm Centro Sperimentale di Acquacoltura, Valli di Bolzano Bellunese, Belluno,  bacino del torrente Tegorzo: the water catchment area of the river Tegorzo from its sources to the barrier at the Tegorzo river bridge in the village of Faveri,  sottozona Bellunese del torrente Cismon: from the Val di Schener dam to the Corlo dam,  sottozona Vicentina del bacino del Fiume Brenta e del bacino del torrente Cismon. 6.A.5. REGION OF TOSCANA Continental zones  zona Valle del fiume Serchio: the water catchment area of the river Serchio from its sources to the Piaggione dam,  bacino del torrente Lucido: the water catchment area of the river Lucido from its sources the dam at Ponte del Bertoli,  bacino del torrente Osca: the water catchment area of the river Osca from its sources to the barrier downstream the farm Il Giardino ,  bacino del fiume Staggia: the water catchment area of the river Staggia from its sources to the barrier of Calcinaia,  Valle di Tosi from the sources of Vicano di Sant'Ellerio  stream and tributaries to the barrage at Il Greto  under the village named Raggioli,  Bacino del torrente Taverone-Massa Carrara: from the spring of the Taverone stream to the barrier downstream the fishfarm Il Giardino , 6.A.6. REGION OF PIEMONTE Continental zones  Sorgenti della Gerbola: the part of the water catchment area of the river Grana from the sources of Cavo C  and Canale del Molino della Gerbala  to the barrier below the farm Azienda Agricola Canali Cavour S.S. ,  Bacino del Besante: the water catchment area of the river Besante from its sources to the barrier 500 m downstream the farm Pastorino Giovanni ,  Valle di Duggia: the river Duggia from its sources to the barrier 100 m above where the bridge of the road between Varallo and Locarno crosses the river,  zona del Rio Valdigoja: the brook Valdigoja from its sources to where the brook enters the river Duggia above the barrier of the approved zone Valle di Duggia ,  zona Sorgente dei Paschi: the water catchment area of the river Pesio from its sources to the barrier located downstream the farm Azienda dei Paschi ,  zona Stura Valgrande: the water catchment area of the river Stura Valgrande from its sources to the barrier located downstream the fish farm Troticoltura delle Sorgenti ,  Valle Elvo: the water catchment area of the river Elvo from its sources to the dam of Tintoria Europa  in the Commune Occhieppo Inferiore,  Valle Strona: the water catchment area of the river Strona from its sources in the municipality of Camandona to the barrier near Vallemosso in locality Rovella,  Valle Cervo: the water catchment area of the river Cervo from its sources in the municipality of Sagliano Micca to the barrier near the brigde of the provincial road SS n. 142 in the municipality of Biella,  zona Lanca del Boschetto: the part of the Toce river from the springs inside the premises of the Mittage Feerico farm, to the barrier downstream of the Moretti Renzo farm. 6.A.7. REGION OF EMILIA ROMAGNA Continental zones  Bacino Fontanacce-Valdarno: the water catchment area of the rivers Fontanacce and Valdarno from their sources to the barrier 100 m downstream the farm S.V.A. s.r.l. fish farm . 6.A.8. REGION OF LIGURIA Continental zones  The water catchment area of the river Penna from its sources to the barrier where the river Penna meets the river Borzone. 6.A.9. REGION OF MARCHE Continental zones  Bacino dei Torrenti Burano e Bevano-Pesaro/Urbino from the spring of the river Bevano to the dam on the Burano river in Ponte Alto. 6.B. ZONES IN ITALY APPROVED WITH REGARD TO VHS 6.B.1. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTO Continental zones  Zona Valle dei Laghi: water catchment area of the lakes of San Massenza, Toblino and Cavedine to the downstream barrier in the south part of the lake of Cavedine leading to the hydro-electric power station located in the Torbole municipality. 6.C. ZONES IN ITALY APPROVED WITH REGARD TO IHN 6.C.1. REGION OF UMBRIA, PROVINCE OF PERUGIA  Zona Lago Trasimeno: the lake Trasimeno. 6.C.2. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTO  Zona Val Rendena: the water catchment area from the source of Sarca river to the dam of Oltresarca in the commune of Villa Rendena. 6.C.3. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTO  Zona Torrente AdanÃ : water catchment area of the river AdanÃ from the source to the barriers situated downstream of the farm Armani Cornelio-Lardaro. 7. ZONES IN SWEDEN APPROVED WITH REGARD TO VHS AND IHN  All continental and coastal areas within Sweden. 8.A. ZONES IN THE UNITED KINGDOM, THE CHANNEL ISLANDS AND THE ISLE OF MAN APPROVED WITH REGARD TO VHS  All continental and coastal areas within Great Britain, except:  the catchment areas of the river Ouse from its sources to its normal tidal limit at Naburn Lock and Weir,  a buffer zone consisting of the waters of the Humber Estuary from the normal tidal limits at Barmby Barrage, Naburn Lock and Weir, the Railway Bridge at Ulleskelf, Chapel Haddlesey Weir and Long Sandall Lock to a line drawn due north from the jetty at Whitgift,  all continental and coastal areas within Northern Ireland,  all continental and coastal areas within Guernsey,  all continental and coastal areas within The Isle of Man,  all continental and coastal areas within Jersey. 8.B. ZONES IN THE UNITED KINGDOM, THE CHANNEL ISLANDS AND THE ISLE OF MAN APPROVED WITH REGARD TO IHN  All continental and coastal areas within Great Britain,  all continental and coastal areas within Northern Ireland,  all continental and coastal areas within Guernsey,  all continental and coastal areas within The Isle of Man,  all continental and coastal areas within Jersey. 9.A. ZONES IN FINLAND APPROVED WITH REGARD TO VHS  All continental and coastal areas within its territory:  excluding the Province of Ã land,  and the municipalities of Uusikaupunki, PyhÃ ¤ranta and Rauma. 9.B. ZONES IN FINLAND APPROVED WITH REGARD TO IHN  All continental and coastal areas within its territory. 10. ZONES IN CYPRUS APPROVED WITH REGARD TO VHS AND IHN  All continental areas within its territory.. ANNEX II ANNEX II FISH FARMS APPROVED WITH REGARD TO THE FISH DISEASES VIRAL HAEMORRHAGIC SEPTICAEMIA (VHS) AND/OR INFECTIOUS HAEMATOPOIETIC NECROSIS (IHN) 1. FISH FARMS IN BELGIUM APPROVED WITH REGARD TO VHS AND IHN 1. La Fontaine aux truites B-6769 GÃ ©rouville 2. FISH FARMS IN DENMARK APPROVED WITH REGARD TO VHS AND IHN 1. EgebÃ ¦k Dambrug DK-6880 Tarm 2. BÃ ¦kkelund Dambrug DK-6950 RingkÃ ¸bing 3. Bornholms LakseklÃ ¦kkeri DK-3730 NexÃ ¸ 4. Langes Dambrug DK-6940 Lem St. 5. BrÃ ¦nderigÃ ¥rdens Dambrug DK-6971 Spjald 6. Siglund FiskeopdrÃ ¦t DK-4780 Stege 7. Ravning Fiskeri DK-7182 Bredsten 8. RavningkÃ ¦r Dambrug DK-7183 RandbÃ ¸l 9. Hulsig Dambrug DK-7183 RandbÃ ¸l 10. LigÃ ¥rd Fiskeri DK-7183 RandbÃ ¸l 11. GrÃ ¸nbjerglund Dambrug DK-7183 RandbÃ ¸l 12. Aqua-Pri Innovation DK-6040 Egtved 13. Tvilho Dambrug DK-6752 Glejbjerg 3.A. FISH FARMS IN GERMANY APPROVED WITH REGARD TO VHS AND IHN 3.A.1. LOWER SAXONY 1. Jochen Moeller Fischzucht Harkenbleck D-30966 Hemmingen-Harkenbleck 2. Versuchsgut Relliehausen der UniversitÃ ¤t GÃ ¶ttingen (hatchery only) D-37586 Dassel 3. Dr. R. Rosengarten Forellenzucht Sieben Quellen D-49124 GeorgsmarienhÃ ¼tte 4. Klaus KrÃ ¶ger Fischzucht Klaus KrÃ ¶ger D-21256 Handeloh WÃ ¶rme 5. Volker Buchtmann Fischzucht Nordbach D-21441 Garstedt 6. Sven Kramer Forellenzucht Kaierde D-31073 Delligsen 7. Hans-Peter Klusak Fischzucht GrÃ ¶negau D-49328 Melle 8. F. Feuerhake Forellenzuch Rheden D-31039 Rheden 9. Horst PÃ ¶pke Fischzucht PÃ ¶pke HauptstraÃ e 14 D-21745 Hemmoor 3.A.2. THURINGIA 1. Firma Tautenhahn D-98646 Trostadt 2. Fischzucht Salza GmbH D-99734 Nordhausen-Salza 3. Fischzucht KindelbrÃ ¼ck GmbH D-99638 KindelbrÃ ¼ck 4. Reinhardt Strecker Forellenzucht OrgelmÃ ¼hle D-37351 Dingelstadt 5. Fischzuchtbetrieb Hannelore Gebhardt Gebhardt, Hannelore, Schafgasse 9 D-99848 Horselberg/OT Sattelstadt Reg-nr 160630950620 6. Fischzuchtbetrieb Hofmann Walter Hofmann, Orsstr. 6, D-07330 DÃ ¶hlen DE 160730760740 3.A.3. BADEN-WÃ RTTEMBERG 1. Walter Dietmayer Forellenzucht Walter Dietmayer Hettingen D-72501 Gammertingen 2. Heiner Feldmann Bergatreute D-88630 Pfullendorf 3. Oliver Fricke Anlage Wuchzenhofen BoschenmÃ ¼hle D-87764 Mariasteinbach-Legau 13 1/2 4. Peter Schmaus Fischzucht Schmaus, Steinental D-88410 Steinental/Hauerz 5. Josef Schnetz FenkenmÃ ¼hle D-88263 Horgenzell 6. Falko Steinhart Quellwasseranlage Steinhart Hettingen D-72513 Hettingen 7. Hugo Strobel Quellwasseranlage Otterswang SÃ ¤gmÃ ¼hle D-72505 Hausen am Andelsbach 8. Reinhard Lenz Forsthaus GaimÃ ¼hle D-64759 Sensbachtal 9. Stephan Hofer Sulzbach D-78727 Aisteig/Oberndorf 10. Stephan Hofer Oberer Lautenbach D-78727 Aisteig/Oberndorf 11. Stephan Hofer Unterer Lautenbach D-78727 Aisteig/Oberndorf 12. Stephan Hofer Schelklingen D-78727 Aistaig/Oberndorf 13. Stephan Schuppert Brutanlage: Obere Fischzucht Mastanlage: Untere Fischzucht D-88454 Unteressendorf 14. Anton Jung Brunnentobel D-88299 Leutkirch/Hebrazhofen 15. Peter StÃ ¶rk Wagenhausen D-88348 Saulgau 16. Erwin Steinhart Geislingen/St. D-73312 Geislingen/St. 17. Joachim Schindler Forellenzucht LohmÃ ¼hle D-72275 Alpirsbach 18. Georg Sohnius Forellenzucht Sohnius D-72160 Horb-Diessen 19. Claus Lehr Forellenzucht Reinerzau D-72275 Alpirsbach-Reinerzau 20. Hugo Hager Bruthausanlage D-88639 Walbertsweiler 21. Hugo Hager Waldanlage D-88639 Walbertsweiler 22. Gumpper und Stoll GmbH Forellenhof RÃ ¶ssle Honau D-72805 Lichtenstein 23. Hans Schmutz Brutanlage 1, Brutanlage 2, Brut- und Setzlingsanlage 3 (Hausanlage) D-89155 Erbach 24. Wilhelm Drafehn Obersimonswald D-77960 Seelbach 25. Wilhelm Drafehn Brutanlage Seelbach D-77960 Seelbach 26. Franz Schwarz Oberharmersbach D-77784 Oberharmersbach 27. Meinrad Nuber Langenenslingen D-88515 Langenenslingen 28. Walter Dietmayer HÃ ¶hmÃ ¼hle D-88353 KiÃ leg 29. Fischbrutanstalt des Landes Baden-WÃ ¼rttemberg Argenweg 50 D-88085 Langenargen Anlage Osterhofen 30. Kreissportfischereiverein Biberach Warthausen D-88400 Biberach 31. Hans Schmutz Gossenzugen D-89155 Erbach 32. Reinhard RÃ ¶sch Haigerach D-77723 Gengenbach 33. Rainer Tress Unterlauchringen D-79787 Unterlauchringen 34. Andreas TrÃ ¶ndle Tiefenstein D-79774 Albbruck 35. Andreas TrÃ ¶ndle Unteralpfen D-79774 Unteralpfen 36. Stephan Hofer Schenkenbach D-78727 Aisteig/Oberndorf 37. Heiner Feldmann Bainders D-88630 Pfullendorf 38. Andreas Zordel Fischzucht Im GÃ ¤nsebrunnen D-75305 NeuenbÃ ¼rg 39. Thomas FischbÃ ¶ck Forellenzucht am Kocherursprung D-73447 Oberkochen 40. Reinhold Bihler Dorfstrasse 22 D-88430 Rot a.d. Rot Haslach Anlage: EinÃ ¶de 41. Josef DÃ ¼rr Forellenzucht Igersheim D-97980 Bad Mergentheim 42. Andreas Zordel Anlage Berneck Eyachtalstr 1 D-75305 NeuenbÃ ¼rg 43. Fischzucht Anton Jung Anlage Rohrsee D-88353 Kisslegg 44. Staatliches Forstamt Ravensburg Anlage Karsee D-88239 Wangen i.A. 45. Simon Phillipson Anlage Weissenbronnen D-88364 Wolfegg 46. Hans Klaiber Anlage Bad Wildbad D-75337 EnzklÃ ¶sterle 47. Josef HÃ ¶nig Forellenzucht HÃ ¶nig D-76646 Bruchsal-Heidelsheim 48. Werner Baur Blitzenreute D-88273 Fronreute-Blitzenreute 49. Gerhard Weihmann MÃ ¤gerkingen D-72574 Bad Urach-Seeburg 50. Hubert Belser GBR Anlage Dettingen D-72401 Haigerloch-Gruol 51. Staatliche ForstÃ ¤mter Ravensburg and Wangen Altdorfer Wald D-88214 Ravensburg 52. Anton Jung Bunkhoferweiher, Schanzwiesweiher and HÃ ¤cklerweiher D-88353 Kisslegg 53. Hildegart Litke Holzweiher D-88480 Achstetten 54. Werner WÃ ¤gele Ellerazhofer Weiher D-88319 Aitrach 55. Ernst Graf Hatzenweiler Osterbergstr. 8 D-88239 Wangen-Hatzenweiler 56. Fischbrutanstalt des Landes Baden-WÃ ¼rttemberg Argenweg 50 D-88085 Langenargen Anlage Obereisenbach 57. Forellenzucht Kunzmann Heinz Kunzmann Unterer Steinweg 64 D-75438 Knittlingen 58. Meinrad Nuber Ochsenhausen Obere Wiesen 1 D-88416 Ochsenhausen 59. Bezirksfischereiverein Nagoldtal e.V. Anlage Kentheim JÃ ¼rgen Gaul, Schlossstr. 6 D-72218 Wildberg 60. Bernd und Volker FÃ ¤hnrich NeumÃ ¼hle D-88260 Ratzenried-ArgenbÃ ¼hl 61. Klaiber An der Tierwiese Hans Klaiber Rathausweg 7 D-75377 EnzklÃ ¶sterle 62. Parey, Bittigkoffer  Unterreichenbach Klaus Parey, MÃ ¶rikeweg 17 D-75331 Engelsbran 2 63. Farm Sauter Gerhard Sauter Anlage Pflegelberg D-88239 Wangen-Pflegelberg 6 64. Krattenmacher Krattenmacher, Hittelhofen Gasthaus Anlage Osterhofen D-88339 Bad Waldsee 65. FÃ ¤hnrich Bernd und Volker FÃ ¤hnrich Anlage ArgenmÃ ¼hle Von RÃ ¼tistrasse D-88260 Ratzenried-ArgenmÃ ¼hle D-88339 Bad Waldsee 66. Gumpper und Stoll Gumpper und Stoll GmbH und Co.KG Anlage Unterhausen Heerstr. 20 D-72805 Lichtenstein-Honau 67. Durach Antonie Durach Anlage Altann Panoramastr. 23 D-88346 Wolfegg-Altann 68. StÃ ¤dler Paul StÃ ¤dler Anlage RaunsmÃ ¼hle RaunsmÃ ¼hle D-88499 Riedlingen-Pfummern 69. KÃ ¶nig Sigfried KÃ ¶nig Anlage Erisdorf Helfenstr. 2/1 D-88499 Riedlingen-Neufra 70. Forellenzucht Drafehn Wilhelm Drafehn Anlage Wittelbach SchuttertalsstraÃ e 1 D-77960 Seelbach-Wittelbach 71. Wirth GÃ ¼nther Wirth Anlage Dengelshofen D-88316 Isny-Dengelshofen 219 72. Muffler Emil Muffler Anlage Eigeltingen Brielholzer Hof D-78253 Eigeltingen 73. Karpfenteichwirtschaft MÃ ¶nchsroth Karl Uhl Fischzucht D-91614 MÃ ¶nchsroth 74. Krattenmacher Krattenmacher, Hittelhofen Gasthaus Anlage Dietmans D-88339 Bad Waldsee 75. Bruthaus Fischzucht Dagmar Anselm-Schneider Anselm-Schneider GrabenkÃ ¶pfel 1 D-77743 Neuried 76. Matthias Grassmann Fischzucht Grassmann KÃ ¶nigsbach-Stein 77. Forellenzucht Hurrle Karl Hurrle Russelstr. 45 D-76571 Gaggenau-HÃ ¶rden 78. Fischzucht Christophstal, Dipl. Ing. Joachim Schindler D-72250 Freudenstadt-Christophstal Am LohmÃ ¼hlenbach 88 D-72275 Alpirsbach-Ehlenbogen 79. Scholz, Anlage Datthausen, Matthias Scholz D-89611 Obermarchtal Datthausen 40, D-89611 Obermarchtal 80. Leicher und Haibel Tobias Leicher und Winfred Haibel, Anlage MauchenmÃ ¼hle, Goethestr. 6 D-88339 Bad Waldsee-Osterhofen D-88339 Bad Waldsee 81. Fischzucht Ralf LÃ ¤ngle Fischzucht Ralf LÃ ¤ngle D-72505 Hausen am Andelsbach Sonnenhalde 14 D-72505 Hausen am Andelsbach 82. Fischzucht Rutha und Fritz Fritz, Bernd, und Rutha, Willy Reichenbacherstr. 1 Obernheimerstr. 16 D-78564 Wehingen D-78564 Wehingen 3.A.4. NORTH RHINE-WESTPHALIA 1. Wolfgang Lindhorst-Emme Hirschquelle D-33758 Schloss Holte-Stukenbrock 2. Wolfgang Lindhorst-Emme Am Oelbach D-33758 Schloss Holte-Stukenbrock 3. Hugo Rameil und SÃ ¶hne SauerlÃ ¤nder Forellenzucht D-57368 Lennestadt-GleierbrÃ ¼ck 4. Peter Horres Ovenhausen, JÃ ¤tzer MÃ ¼hle D-37671 HÃ ¶xter 5. Wolfgang Middendorf Fischzuchtbetrieb Middendorf D-46348 Raesfeld 6. Michael und Guido Kamp Lambacher Forellenzucht und RÃ ¤ucherei Lambachtalstr 58 D-51766 Engelskirchen-Oesinghausen 7. Thomas Rameil Broodhouse Am Gensenberg Saalhauser Str 8 D-57368 Lennestadt 8. Ignaz Brands Forellenzucht Brands VÃ ¶lmeder Str 110 D-59590 Geseke 3.A.5. BAVARIA 1. Werner Ruf Fischzucht Wildbad D-86925 Fuchstal-Leeder 2. Rogg Fisch Rogg D-87751 Heimertingen 3. Fischzucht Graf Fischzucht Graf GbR Anlage Engishausen 64 D-87737 Reichau D-87743 Egg an der GÃ ¼nz 4. Fischzucht Graf Fischzucht Graf GbR Anlage Engishausen 64 D-87727 Klosterbeuren D-87743 Egg an der GÃ ¼nz 5. Fischzucht Graf Fischzucht Graf GbR Anlage Engishausen 64 D-87743 Egg an der GÃ ¼nz D-87743 Egg an der GÃ ¼nz 6. Anlage Am GroÃ en DÃ ¼rrmaul Andreas RÃ ¶sch D-95671 BÃ ¤rnau Am GroÃ en DÃ ¼rrmaul 2 D-95671 BÃ ¤rnau 7. Andreas Hofer Andreas Hofer Anlage Vils 6 D-84524 Mitterhausen D-84149 Velden 8. Fischzucht Graf Fischzucht Graf GbR Anlage Engishausen 64 D-87743 Engihausen I D-87743 Egg an der GÃ ¼nz 9. Fischzucht Graf Fischzucht Graf GbR Anlage Engishausen 64 D-87743 Engihausen II D-87743 Egg an der GÃ ¼nz 10. Fischzucht GrÃ ¼nmÃ ¼hl Thomas Flohr Anlage GrÃ ¼nmÃ ¼hl 3 D-94379 D-94379 Sankt Englmar 3.A.6. SAXONY 1. Anglerverband SÃ ¼dsachsen Mulde/Elster e.V. Forellenanlage Schlettau D-09487 Schlettau 2. H. und G. Ermisch GbR Forellen- und Lachszucht D-01844 Langburkersdorf 3. Teichwirtschaft Weissig Helga BrÃ ¤uer Am Teichhaus 1 D-01920 Ossling OT Weissig 4. Teichwirtschaft Zeisholz Hagen Haedicke GrÃ ¼ner Weg 39 D-01936 Schwepnitz OT GrÃ ¼ngrÃ ¤bchen 5. Forellenschenke Hans und Gunther Ermisch, Mannsgrabenweg 14 Forellen- und Lachszucht GbR Ermisch D-01855 Sebnitz Anbau 3 D-01844 Hohwald OT Langburkersdorf 6. Forellenzucht Handrick, Lea Handrick D-01796 Pirna OT Copitz Grundstrastr. 8 D-01796 Pirna OT Copitz 3.A.7. HESSEN 1. Hermann Rameil Fischzuchtbetriebe Hermann Rameil D-34311 Naumburg OT Altendorf 2. Kai Uwe Bernhard Forellenzucht Kai Uwe Bernhard D-36118 Schwalmtal-Storndorf 3.B. FISH FARMS IN GERMANY APPROVED WITH REGARDS TO IHN 3.B.1. THURINGIA 1. ThÃ ¼ringer Forstamt Leinefelde Fischzucht Worbis D-37327 Leinefelde 3.B.2. LOWER SAXONY 1. Ingeborg Riggert-Schlumbohm Forellenzucht W. Riggert D-29465 Schnega 3.C. FISH FARMS IN GERMANY APPROVED WITH REGARDS TO VHS 3.C.1. BADEN-WÃ RTTEMBERG 1. Heiner Feldmann Riedlingen/Neufra D-88630 Pfullendorf 2. Heiner Feldmann Bad Waldsee D-88630 Pfullendorf 3. Sascha KrÃ ¤mer Bad Teinach D-75385 Bad Teinach-Zavelstein 4. FISH FARMS IN SPAIN APPROVED WITH REGARD TO VHS AND IHN 4.1. REGION: AUTONOMOUS COMMUNITY OF ARAGON 1. Truchas del Prado Located in AlcalÃ ¡ de Ebro, Province of Zaragoza (AragÃ ³n) 4.2. REGION: AUTONOMOUS COMMUNITY OF ANDALUCÃ A 1. PiscifactorÃ ­a de Riodulce D. Julio Domezain Fran. PiscifactorÃ ­a de Sierra Nevada SL Camino de la PiscifactorÃ ­a no 2, Loja (Granada) E-18313 2. PiscifactorÃ ­a Manzanil D. Julio Domezain Fran. PiscifactorÃ ­a de Sierra Nevada SL Camino de la PiscifactorÃ ­a no 2, Loja (Granada) E-18313 4.3. REGION: AUTONOMOUS COMMUNITY OF CASTILLA-LA MANCHA 1. PiscifactorÃ ­a RincÃ ³n de UÃ ±a Junta de Comunidades de Castilla-La Mancha S191100ID, DelegaciÃ ³n de Medio Ambiente,ColÃ ³n, 2, Cuenca E-16071 V-16-219-094 5.A. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS AND IHN 5.A.1. ADOUR-GARONNE 1. Pisciculture de Sarrance F-64490 Sarrence (PyrÃ ©nÃ ©es-Atlantiques) 2. Pisciculture des Sources F-12540 Cornus (Aveyron) 3. Pisciculture de Pissos F-40410 Pissos (Landes) 4. Pisciculture de Tambareau F-40000 Mont-de-Marsan (Landes) 5. Pisciculture Les Fontaines d'Escot  F-64490 Escot (PyrÃ ©nÃ ©es-Atlantiques) 6. Pisciculture de la Forge F-47700 Casteljaloux (Lot-et-Garonne) 7. SARL Salmoniculture de la Ponte  Station d'Alevinage du Ruisseau Blanc Le Meysout F-40120 Aure 8. L'EPST-INRA Pisciculture Ã Lees Athas Saillet et Esquit F-64490 Lees Athas INRA  BP-3 F-64310 Saint-Pee-sur-Nivelle 9. Truites de haut Baretous Mme Estournes FranÃ §oise Route de la Pierre Saint Martin Maison MÃ ©nin F-64570 Arette F-64570 Aramits reg 64040154 10. Pisciculture de PÃ ªcher F-48400 Florac FÃ ©dÃ ©ration de la LozÃ ¨re pour la pÃ ªche et la protection du milieu aquatique F-48400 Florac 11. Pisciculture de la source du Durzon SCEA Pisciculture du mas de pommiers F-12230 Nant 12. Ferme aquacole de la source de FrÃ ©zal Site aquacole chemin de Fraissinet LycÃ ©e d'enseignement gÃ ©nÃ ©ral et technologique agricole  MinistÃ ¨re de l'agriculture, de la pÃ ªche et de l'alimentation F-48500 La Canourgue 13. Pisciculture de Sassis MinistÃ ¨re de l'environnement F-65120-Sassis 20, avenue Segur F-75007 Paris 14. Pisciculture Moulin de Porteil M. Daniel Beaufils Les Cros Noir Moulin de Porteil F-24620 Campagne Sireuil F-24620 Les Eyzies de Tayac Sireuil 24076601 5.A.2. ARTOIS-PICARDIE 1. Pisciculture du Moulin du Roy F-62156 RÃ ©my (Pas-de-Calais) 2. Pisciculture du BlÃ ©quin F-62380 SÃ ©ninghem (Pas-de-Calais) 3. Pisciculture de Earls Feldmann F-76340 Hodeng-Au-Bosc F-80580 Bray-Les-Mareuil 4. Pisciculture Bonnelle Ã Ponthoile Bonnelle F-80133 Ponthoile M. Sohier 26, rue George-Deray F-80100 Abeville 5. Pisciculture Bretel Ã Gezaincourt Bretel F-80600 Gezaincourt-Doulens M. Sohier 26, rue George-Deray F-80100 Abeville 6. Pisciculture de Moulin Est Earl Pisciculture Gobert 18, rue Pierre Ã l'huile F-80150 Machiel 7. Pisciculture d'Etrun SARL Pisciculture d'Etrun 62320015 12, rue du Parvis F-62161 Etrun 5.A.3. RHONE MEDITERRANEE CORSE 1. Pisciculture Sources de la Fabrique 40, Chemin de Robinson F-26000 Valence 2. Pisciculture Font Rome Pisciculture Font Rome F-26400 Beaufort-sur-Gervanne Chemin des Ã les  BP 25 F-07200 Aubenas 3. Pisciculture Charles Murgat Les Fontaines F-38270 Beaufort (IsÃ ¨re) 4. Centre Piscicole de RoquebiliÃ ¨re F-06450 RoquebiliÃ ¨re FÃ ©dÃ ©ration des Alpes-Maritimes pour la pÃ ªche et la protection du milieu aquatique F-06450 RoquebiliÃ ¨re 5. Pisciculture fÃ ©dÃ ©rale de la Roche-de-Rame Pisciculture fÃ ©dÃ ©rale F-05310 La Roche-de-Rame 6. Pisciculture Petit Ronjon M. Dannancier Pascal F-01270 Cormoz 7. Gaec Piscicole de Teppe Gaec Piscicole de Teppe 731, Chemin de Jouffray F-01310 Polliat 8. Pisciculture Font Rome Pisciculture Font Rome Chemin des Ã les  BP 25 Chemin des Ã les  BP 25 F-07200 Aubenas F-07200 Aubenas 9. Pisciculture de la Sone F-38160 La Sone M. Paul Margerit Pisciculture des Sources de la Fabrique 40, chemin de Robinson F-26000 Valence 5.A.4. SEINE NORMANDIE 1. Pisciculture des Godeliers F-27210 Le Torpt 2. Pisciculture fÃ ©dÃ ©rale de Sainte Gertrude FÃ ©dÃ ©ration des associations pour la pÃ ªche et la protection du milieu aquatique de Seine-Maritime F-76490 Maulevrier F-76490 Maulevrier 3. Pisciculture du Vaucheron F-55130 Gondrecourt-le-ChÃ ¢teau (Meuse) 4. Pisciculture Chateau du Gravier Eurl du moulin de Voulpaix F-02140 Voulpaix (Aisne) F-02140 Voulpaix 5.A.5. LOIRE-BRETAGNE 1. SCEA Truites du lac de Cartravers Bois-Boscher F-22460 Merleac (CÃ ´tes d'Armor) 2. Pisciculture du ThÃ ©lohier F-35190 Cardroc (Ille-et-Vilaine) 3. Pisciculture de Plainville F-28400 Marolles-les-Buis (Eure-et-Loir) 4. Pisciculture RÃ ©mon Ã ParnÃ ©-sur-Roc SARL Remon 21, rue de la VÃ ©querie F-53260 ParnÃ ©-sur-Roc (Mayenne) 5. Esosiculture de Feins AAPPMA Ã tang aux Moines 9, rue Kerautret-Botmel F-35440 FEINS F-35200 Rennes 5.A.6. RHIN-MEUSE 1. Pisciculture du ruisseau de Dompierre F-55300 Lacroix-sur-Meuse (Meuse) 2. Pisciculture de la source de la DeÃ ¼e F-55500 Cousances-aux-Bois (Meuse) 5.B. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS 5.B.1. ARTOIS-PICARDIE 1. Pisciculture de Sangheen F-62102 Calais (Pas-de-Calais) 6.A. FISH FARMS IN ITALY APPROVED WITH REGARD TO VHS AND IHN 6.A.1. REGION: FRIULI VENEZIA GIULIA 1. Azienda ittica agricola Collavini Mario Via Tiepolo 12 I-33032 Bertiolo (UD) N. I096UD005 2. Impianto ittiogenico di Flambro di Talmassons Ente tutela pesca del Friuli-Venezia Giulia Via Colugna 3 I-33100 Udine 3. Impianto ittiogenico di Forni di Sotto Ente tutela pesca del Friuli-Venezia Giulia Via Colugna 3 I-33100 Udine 4. Impianto di Grauzaria di Moggio Udinese Ente tutela pesca del Friuli-Venezia Giulia Via Colugna 3 I-33100 Udine 5. Impianto ittiogenico di Amaro Ente tutela pesca del Friuli-Venezia Giulia Via Colugna 3 I-33100 Udine 6. Impianto ittiogenico di Somplago  Mena di Cavazzo Carnico Ente tutela pesca del Friuli-Venezia Giulia Via Colugna 3 I-33100 Udine 7. S.A.I.S. srl Mirella Fossaluzza Loc. Blasis Codropio (UD) Via Rot 6/2 Cod. I027UD001 I-33080 Zoppola (PN) 8. S.A.I.S. srl Mirella Fossaluzza Poffabro-Frisanco (PN) Via Rot 6/2 I-33080 Zoppola (PN) 9. Avanotteria Valbruna Az. Agr. Salvador Pier Antonio 1 Claudio s.s. Sacile loc. Valbruna Via San Giovanni del Tempio 92 I022PN002 I-Sacile (PN) 10. Impianto ittiogenico Roste Via Pieve, 58 Az. Agr. Caio di Savador Pier Antonio Sacile (PN) via San Giovanni del Tempio Loc. Roste-Fontanafredda (PN) reg. nr. IT022PN143 I-Sacile (PN) 11. Impianto ittiogenico di Maniago Via Battiferri Ente tutela pesca del Friuli Venezia Giulia Loc. Maniaco Via Colugna 3 I-33085 (PN) I-33100 Udine 12. Incubatorio di San Vito al Tagliamento. Ente Tutela Pesca del Friuli Venezia Giulia Via Sacconi Via Colugna 3 Loc. Savorgnano di San Vito al Tagliamento I-33100 Udine I-33078 (PN). 13. Impianto Ittiogenico-San Giovanni di Polcenigo (PN) Loc. Pecol Azienda Agricola Caio di Salvador Pier Antonio s.s. IT 031PN114 14. Troticoltura Rio Rigolo Sig. Sigalotti Mauro Via Roversecco 12-Bagnarola di Sesto al Reghena (PN) Via Roversecco 12-Bagnarola di Sesto al Reghena (PN) IT 043PN092 6.A.2. PROVINCIA: AUTONOMA DI TRENTO 1. Ass. Pescatori Solandri (Loc. Fucine) Cavizzana 2. Troticoltura di Grossi Roberto Grossi Roberto No121TN010 Via Molini 11 Monoclassico (TN) 3. Campestrin Giovanni Telve Valsugana (Fontane) 4. Ittica Resenzola Serafini Grigno 5. Ittica Resenzola Selva Grigno 6. Leonardi F.lli Levico Terme (S. Giuliana) 7. Dellai Giuseppe-Trot. Valsugana Grigno (Fontana Secca, Maso Puele) 8. Cappello Paolo Via Zacconi 21 Loc. Maso Fontane, Roncegno 9. Celva Remo Pomarolo 10. Margonar Domenico Ala (Pilcante) 11. Degiuli Pasquale Mattarello (Regole) 12. Tamanini Livio Vigolo Vattaro 13. Troticultura Istituto Agrario di S. Michele a/A. S. Michele all'Adige 14. Ass. Pescatori Basso Sarca Ragoli (Pez) 15. Stab. Giudicariese La Mola Tione (Delizia d'Ombra) 16. Azienda Agricola La Sorgente s.s. Tione (Saone) 17. Fonti del Dal s.s. Lomaso (Dasindo) 18. Comfish S.r.l. (ex Paletti) Preore (Molina) 19. Ass. Pescatori Basso Sarca Tenno (Pranzo) 20. Troticultura La Fiana Di Valenti Claudio (Bondo) 21. Troticultura Acquazzurra Leopardi Marcello-Via Cesena n. 14 Loc. Moliine di Reggia-San Lorenzo in Banale Preore-(TN). IT 066 TN 027 22. Associazione pescatori dilettanti Alto Chiese Condino (TN) Associazione pescatori dilettanti Alto Chiese IT 066 TN 027 Condino (TN) 23. Associazione dilettanti pesca sportiva Molveno Associazione dilettanti pesca sportiva Molveno Molveno (TN) IT 066 TN 027 Molveno (TN) 24. Azienda Agricola Armani Cornelio Azienda Agricola Armani Cornelio Lardaro (TN) Lardaro (TN) IT 140TN028 25. Ittica Acquasagra di Fossaluzza Mirella e C.S.A.S. Ittica Acquasagra di Fossaluzza Mirella e C.S.A.S. IT 001 TN 033 ALA (TN) 6.A.3. REGION: UMBRIA 1. Impianto Ittogenico provinciale Loc. Ponte di Cerreto di Spoleto (PG)  Impianto pubblico (Provincia di Perugia) 2. Ittica Tranquilli S.r.l. Ittica Tranquilli S.r.l. Resort Cod. IT 035 PG 175 Corone di Perci (PG) 6.A.4. REGION: VENETO 1. Centro Ittico Valdastico Valdastico (Veneto, Province Vicenza) 2. Azienda Agricola Lietta srl Via Rai 3 N. 052TV074 I-31010 Ormelle (TV) 3. Azienda Agricola Troticoltura Grosselle Massimo N. 091VI831 Massimo Grosselle Via Palmirona 18 Sandrigo (VI) 4. Polo Guerrino Polo Guerrino Via S. Martino 51 Via Tre Case 4 Loc. Campese I-36056 Tezze sul Brenta I-36061 Bassano del Grappa 5. Piscicoltura Menozzi di Franco e Davide Menozzi S.S. Davide Menozzi Via Mazzini 32 Bonferraro de Sorga 6. Stanzial Eneide Stanzial Eneide Loc. Casotto I-37063 Isola Della Scala (VR) 7. Vincheto di Celarda 021 BL 282 M.I.P.A via Gregorio XVI 8 I-32100 Belluno 8. Azienda Agricoltura Troticoltura Rio Molini Azienda Agricoltura Troticoltura Rio Molini Via Molini 6 I-37020 Brentino Belluno 9. Azienda agricola Bassan Antonio Azienda agricola Bassan Antonio Via Roi 118, I-36031 Dueville (VI) 6.A.5. REGION: VALLE D'AOSTA 1. Stabilimento ittiogenico regionale Rue Mont Blanc 14 Morgex (AO) 6.A.6. REGION: LOMBARDIA 1. Azienda Troticoltura Foglio A. s.s. Troticoltura Foglio Angelo. S.S. Piazza Marconi 3 I-25072 Bagolino 2. Azienda Agricola Pisani Dossi Giorgio Peterlongo Cascina Oldani Via Veneto 20 Cisliano (MI) Milano 3. Centro ittiogenico Unione Pesca Sportiva della Provincia di Sondrio Unione Pesca Sportiva della Provincia di Sondrio Via Fiume 85 Sondrio 4. Ittica Acquasarga Mirella Fossaluzza Allevamento Piscicoltura Via Rot 6/2 Valsassinese Zoppola (PN) IT070LC087 5. Incubatoio Ittico U.P.S.L.I. Giorgio Pezzarossi 010BS070/l Via Cadutin 71 I-25070 Bagulino (BS) 6. Azienda agricola allevamento e commercio pesci Luigi Montagna Via Manfredi 1 113PV03 I-27058 Voghera (PV) 7. Troticoltora Scaglia s.s. Sacaglia Gianfranco 088BS267 Via Ermoaldo, 45 I-25024 Leno (BS) 6.A.7. REGION: TOSCANA 1. Allevamento trote di Petrolini Marcello Petrolini Marcello Via Mulino Vecchio 229 Maresca  S. Marcello P.se (PT) 2. Azienda agricola Fratelli Mascalchi Fratelli Mascalchi Loc Carda, Loc. Carda, Castel Focognano (AR) Cod. IT008AR003 Castel Focognano (AR) 6.A.8. REGION: LIGURIA 1. Incubatoio Ittico provinciale  Masone. Loc. Rio Freddo Provincia di Genova Piazzale Mazzini 2 I-16100 Genova 6.A.9. REGION: PIEMONTE 1. Incubatioio Ittico de valle de Peleussieres Oulx (TO) Associazone Pescatori Valsusa Via Martiri della LibertÃ 1 Cod. 175 TO 802 I-10040 Caprie (TO) 2. Azienda agricola Canali Cavour di Lucio Fariano Lucio Fariano Via Marino 8 I-12044 Centallo (CN) 3. Troticoltura Marco Borroni Marco Borroni Loc. Gerb Via Piave 39 Veldieri (CN) I-12044 Centallo (CN) Cod. 233 CN 800 4. Incubatoio ittico di valle Loc. Cascina Prelle Traversella (TO) 278 TO 802 5. Azienda Agricola San Biagio Revelli Delia Fraz. S. Biagio Via Roma 36 I-12084 MondovÃ ¬ I-12040 Margarita Cod. 130 CN 801 Cuneo 6. Azienda Agricola Ossolana Aque Paolo Buzzoni IT-051-VB-801 Via dei castani 3 I-28921 Verbania Pallanza (VB) 7. A.A. San Biagio S.S. di Revelli Delia via S. Stefano IT144CN802 A.A. San Biagio S.S. di Revelli Delia Fraz. S. Biagio MondavÃ ¬ (CN) 8. Associazione Pescatori Sportivi delle Quarne Associazione Pescatori Sportivi delle Quarne IT 059 VB 801 Piazza Municipio 3 I-28896 Quarna Sotto (VB) 6.A.10. REGION: ABRUZZO 1. Impianti ittiogenici di POPOLI (PE) Loc. S. Callisto Nouva Azzurro Spa Viale del Lavoro 45 S. Martino BA (VR) 2. Centro Ittiogenico Sperimentale Idrobiologia (C.I.S.I) Cod. IT 049 AQ I01 Provincia dell'Aquila S.S. 17-bis Vetoio I-67100 L'Aquilla 3. Impianto ittiogenico di Bussi sul Tirino (PE) 005PE021 Itticoltora Di Carlo Mariano Via L'Aquila 1 Bussi sul Tirino (PE) 6.A.11. REGION: EMILIA-ROMAGNA 1. Troticoltura Alta Val Secchia srl (RE) Nicoletta Bestini Via Porali 1/A Via Porali 1/A  Collagna (RE) Collagna (RE) Cod. 019RE050 6.A.12. REGION: BASILICATA 1. Assunta Brancati Assunta Brancati Contrada Piano del Greco 1 Via Tirreno 19 IT-85050 Tito (PZ) I-85100 Potenza Cod. IT089PZ185/I 6.A.13. REGION: CAMPANIA 1. Ittica Fasanella SocietÃ cooperative Sant'Angelo a Fasanella Ittica Fasanella Loc. Fiume (SA) Sant'Angelo a Fasanella Cod. 128SA077 Loc. Fiume (SA) 2. Ittico Tammaro s.a.s. di Silvana Di Mella Ittico Tammaro s.a.s. di Silvana Di Mella ISTAT 044BN001 Contrada Piana 63 Morcone (BN) 6.A.14. REGION: MARCHE 1. Troticoltura Cherubini snc Troticoltura Cherubini snc IT010MC019 Valle de Castel Sant'Angelo sul Nera (MC) 6.A.15. REGION: CALABRIA 1. Pietro Forestieri-Tortora (CS) Loc. S. Sago Pietro Forestieri-Tortora (CS) Loc. S. Sago 6.B. FISH FARMS IN ITALY APPROVED WITH REGARD TO VHS 6.B.1. REGION: FRIULI VENEZIA GIULIA 1. SGM srl SGM srl Via Mulino del Cucco 38 Rivoli di Osoppo (UD) 6.B.2. REGION: VENETO 1. Azienda Troticoltura S. Cristina Azienda Troticoltura S. Cristina, Via Chiesa Vecchia 14 Via Chiesa Vecchia 14 Loc. S. Cristina di Quinto Cod. 064TV015 2. Biasia Luigi Biasia Luigi N. 013VI831 Via CÃ D'Oro 25 Bolzano Vicentino (VI) 7. FISH FARMS IN AUSTRIA APPROVED WITH REGARD TO VHS AND IHN 1. Alois KÃ ¶ttl Forellenzucht Alois KÃ ¶ttl A-4872 Neukirchen a.d. VÃ ¶ckla 2. Herbert BÃ ¶ck Forellenhof Kaumberg HÃ ¶fnergraben 1 A-2572 Kaumberg 3. Forellenzucht GlÃ ¼ck Erick und Sylvia GlÃ ¼ck Hammerweg 13 A-5270 Mauerkirchen 4. Forellenzuchtbetrieb St. Florian Martin Ebner St. Florian 20 A-5261 Uttendorf 5. Forellenzucht Jobst Alois Jobst Bruggen 25 A-9761 Greifenburg 6. Fischzuchtbetrieb KÃ ¶lbl Erwin KÃ ¶lbl A-8812 Maria Hof Standort Gemeinde St. Blasen 7. Forellenzucht Hartl Peter Hartl Teichanlage NÃ ¶fing Hagenau 12 A-4963 St. Peter a. Hart 8. Forellenzucht Herbert Piringer A-2640 Gloggnitz Sonnleiten 11 LFBIS-Nr. 1422367 Herbert Piringer A-2640 Gloggnitz Sonnleiten 11 8. FISH FARMS IN SLOVENIA APPROVED WITH REGARD TO VHS AND IHN 1. PÃ ¡ata PÃ ¡ata 31, SI-4207 Cerklje na Gorenjskem Vodomec d.o.o., Ul. bratov UÃ akar 76, SI-1000 Ljubljana